Citation Nr: 1760365	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-09 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected bronchitis with history of asthma or hypertension, and, if so, whether service connection is warranted.

2. Entitlement to an initial rating greater than 10 percent for service-connected hearing loss.

3. Entitlement to a rating greater than 20 percent for diabetes mellitus with erectile dysfunction and bilateral cataracts.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


FINDINGS OF FACT

1. In a February 2012 rating decision, service connection for obstructive sleep apnea was denied.  The Veteran did not perfect an appeal from this denial, nor was new and material evidence submitted within one year.

2. Evidence received since the February 2012 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of sustaining the Veteran's service connection claim for obstructive sleep apnea.


CONCLUSIONS OF LAW

1. The February 2012 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2017).

2. Evidence received since the February 2012 rating decision is new and material to the issue of entitlement to service connection for obstructive sleep apnea, to include as secondary to the Veteran's service-connected bronchitis with history of asthma or hypertension.  The claim is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from January 1968 through October 1969 and June 1972 through September 1991.  His DD 214 also notes he served approximately two years and 11 months on inactive duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and September 2013 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to an initial rating greater than 10 percent for hearing loss and entitlement to a rating greater than 20 percent for diabetes mellitus with erectile dysfunction and bilateral cataracts are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran appeared before the undersigned Veterans Law Judge in a February 2017 Travel Board hearing.  A transcript is of record.

The Board notes that additional evidence was submitted after the February 2014 Statement of the Case.  However, the Veteran waived Agency of Original Jurisdiction (AOJ) review during his February 2017 Board hearing and again in a written waiver dated June 2017.  38 C.F.R. §§ 19.31, 19.37, 20.1034.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

I. New and Material Evidence

In order to establish jurisdiction over the issue of entitlement to service connection for obstructive sleep apnea, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C. § 5108 (2012).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

The Veteran seeks to reopen his claim for service connection for obstructive sleep apnea, to include as secondary to service-connected bronchitis with history of asthma or hypertension.  The claim was denied in a February 2012 rating decision.  The Veteran did not perfect an appeal as to the rating decision, nor was new and material evidence submitted within one year, therefore, the rating decision became final.

At the time of the February 2012 rating decision, the evidence of record included the Veteran's service treatment records, private medical records, VA medical records, and a VA examination.

In June 2017, the Veteran submitted a private medical record that noted exposure to Agent Orange while in Vietnam was "more likely than not significantly causal to his present diagnoses including . . . sleep apnea."  As the June 2017 nexus opinion relates to an unestablished fact, namely identifying a possible nexus between the Veteran's active duty service and his obstructive sleep apnea, the criteria for reopening the claim has been met.  Therefore, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.156(a).

Prior to adjudicating the claim on its merits, the Board finds additional development necessary, and it is subject to the following REMAND.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for obstructive sleep apnea.  The appeal is granted to this extent only.


REMAND

The Veteran contends his obstructive sleep apnea is etiologically related to his active duty service.  A private nexus statement submitted in June 2017 noted that it was more likely than not that exposure to herbicides while in Vietnam caused the Veteran's sleep apnea.  However, the Board does not find this opinion to be of probative evidentiary value as the physician provided no rationale explaining how exposure to herbicides caused the Veteran's obstructive sleep apnea.   The medical evidence indicates the Veteran's sleep apnea is a result of anatomically reduced upper airway size, and the physician provides no explanation for how herbicide exposure would cause this.  As such, an addendum VA medical opinion should be obtained to determine whether the Veteran's obstructive sleep apnea was caused or aggravated by exposure to herbicides.

The Veteran claims that his service-connected hearing loss is worse than what is reflected by a 10 percent rating.  The Veteran last underwent a VA examination in January 2011, nearly seven years ago.  Therefore, the Veteran should be afforded a VA examination.

A May 2016 rating decision denied an increased rating greater than 20 percent for diabetes mellitus with erectile dysfunction and bilateral cataracts.  In July 2016, the Veteran submitted a notice of disagreement (NOD) expressing disagreement with the RO's handling of that issue.  The submission of an NOD confers the Board jurisdiction over these matters.  When a Veteran files a timely NOD as to a particular issue and no statement of the case (SOC) is furnished, the Board should remand, rather than refer, the claim for issuance of a SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not provided a SOC on this claim, so a remand is required.  The Veteran should understand that, after the RO issues an SOC, he must timely file a substantive appeal (e.g. VA Form 9) in order to perfect his appeal and permit a decision on the merits by the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all relevant VA treatment records from the Bay Pines VAMC and all associated outpatient clinics from July 2013 to the present.

2. The Veteran should be scheduled for a VA examination of his service-connected hearing loss.

3. Obtain an addendum VA medical opinion with respect to the etiology of the Veteran's obstructive sleep apnea.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's obstructive sleep apnea caused or aggravated by his active duty service, to include as secondary to herbicide exposure while in Vietnam.  See 2017 opinion from private physician.

All opinions are to be accompanied by a detailed rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4. Send the Veteran a Statement of the Case with respect to the issue of an increased rating greater than 20 percent for diabetes mellitus with erectile dysfunction and bilateral cataracts.  This claim will be considered by the Board only if a timely appeal is filed.

5. The AOJ should then readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


